Citation Nr: 0932409	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  06-00 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for sinusitis and 
vasomotor rhinitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Associate Counsel







INTRODUCTION

The Veteran served on active duty from October 1959 to 
October 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  Due to the location of the 
Veteran's residence, the jurisdiction of his appeal remains 
with the RO in St. Petersburg, Florida.  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran if further action 
is required.  


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  In the present case, the Board finds that additional 
development is required in order to satisfy VA's obligations 
under the VCAA.  

Initially, the Board notes that the letter issued to the 
Veteran in December 2004 does not discuss the type of 
information and evidence necessary to support the claim for 
an increased rating of the service-connected sinusitis and 
vasomotor rhinitis.  Specifically, the U.S. Court of Appeals 
for Veterans Claims (Court) held in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) that, for an increased compensation 
claim, § 5103(a) requires, at a minimum, that VA notify the 
claimant that, to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  

It was further held that if the diagnostic code under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement.  VA must also provide examples of 
the types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  In this 
case, corrective VCAA notice is needed to cure the notice 
deficiency.  

Further, the Board notes that, in the October 2005 notice of 
disagreement as well as the August 2009 informal hearing 
presentation, the Veteran and his representative referenced 
pertinent treatment at the Patrick Air Force Base Medical 
Clinic.  The Veteran submitted some of his records from this 
medical clinic along with his notice of disagreement.  It 
appears, however, that the RO has not made an attempt to 
obtain copies of the complete medical records from this 
facility.  As such, on remand, the RO, through the AMC, 
should attempt to procure any such documents that may be 
available.  

Moreover, the Veteran was last accorded a VA examination of 
his service-connected sinusitis in January 2005.  Since then, 
he has described a worsening of the severity of this 
disorder.  In particular, he maintains that he experiences 
constant headaches, pain, and crusting.  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the 
Veteran's contentions of increased sinusitis symptomatology 
since the prior examination in January 2005, the Board finds 
that an additional VA examination is necessary to determine 
the current nature and extent of this service-connected 
disability.  


Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran a corrective VCAA 
notification letter pertaining to his claim 
for an increased rating for his 
service-connected sinusitis and vasomotor 
rhinitis.  Such letter should comply with 
the notice requirements for increased 
rating claims, as set forth in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

2.  Obtain all sinusitis and rhinitis 
treatment records from the Patrick Air 
Force Base Medical Clinic in Palm Bay, 
Florida since September 2005 and from the 
VA Medical Center in Tampa, Florida since 
November 2004.  Any negative response 
should be noted in the file.  All available 
documents should be associated with the 
claims folder.  

3.  Schedule the Veteran for a VA 
examination to determine the nature and 
extent of his service-connected sinusitis 
and vasomotor rhinitis.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, if any, should 
be performed.  

All pertinent pathology should be noted in 
the examination report.  In addition, the 
examiner should discuss the frequency 
(including duration) of incapacitating 
episodes of sinusitis; any need for 
antibiotic treatment; the frequency non-
incapacitating episodes of sinusitis; the 
presence or absence of headaches, pain, 
purulent discharge or crusting, and 
polyps; and the percentage of any 
obstruction of the nasal passage 
(including whether any such obstruction is 
on one or both sides of the nose).  

Complete rationale for all opinions 
expressed should be provided.  

4.  Thereafter, re-adjudicate the issue on 
appeal.  If the decision remains in any way 
adverse to the Veteran, he and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of the 
evidence of record.  An appropriate period 
of time should be allowed for response.  

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction; however, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2008).  
He has the right to submit additional evidence and argument 
on the matter that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

